Citation Nr: 1113291	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-39 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel












INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973 and from January 1991 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The Veteran has been treated for PTSD-like symptoms.  

2.  The Veteran did not serve in combat during his active duty.  

3.  The Veteran's claimed in-service stressors [which include witnessing the death of a fellow soldier, experiencing mortar and rocket attacks, and seeing dead bodies while serving in the Republic of Vietnam] are not corroborated by supporting evidence.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With regard to the Veteran's claim of entitlement to service connection for PTSD, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Pre-decisional letters dated in July 2005 and November 2005 fully satisfied the duty to notify provisions pertaining to this issue.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, in the July and November 2005 letters, the RO notified the Veteran of:  the information and evidence necessary to substantiate his service connection claim; which evidence, if any, will be obtained by the claimant; and which evidence, if any, will be retrieved by VA.  

Any deficiency in notification to the Veteran of the general criteria for assigning disability ratings and effective dates is harmful in the current appeal.  As will be discussed in further detail in the following decision, the Board finds that the evidence of record does not support a grant of service connection for PTSD.  In light of this denial of the Veteran's service connection claim, no rating or effective date will be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Further, the Veteran's service treatment and personnel records, as well as VA treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence relevant to the issue on appeal exists.  Thus, the Board finds that any further efforts to obtain additional records would be futile.

The Board notes that the Veteran was not afforded a VA examination in connection his PTSD claim.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board concludes, however, that an examination in connection with the Veteran's claim for service connection for PTSD is not warranted.  As the Board will discuss in further detail in the following decision, the evidence of record does not verify the Veteran's purported in-service stressors.  Thus, there is no indication that the claimed condition (PTSD) is related to service (e.g., a verified in-service stressor).  Thus, VA's duty to assist with respect to the issue adjudicated herein has been met.

Law and Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Thus, in order to establish service connection, a claimant must generally submit evidence of:  (1) a current disability; (2) service incurrence or aggravation of an injury or disease; and (3) a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2010); see also Pentecost v. Principi, 16 Vet. App. 124, 129 (2002); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Prior to July 13, 2010, a claimed non-combat stressor must have been verified-a veteran's uncorroborated assertions were not sufficient to verify a non-combat stressor.  See Cohen, 10 Vet. App. at 128; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Effective July 13, 2010, however, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are:  received by VA on or after July 12, 2010; were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board on or after July 12, 2010; were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 12, 2010 because the Court vacated a Board decision on an application and remanded it for readjudication.  See 75 Fed. Reg. 39843-39852 (July 13, 2010).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date, and, before that time, only the former version of the regulation should be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000).  As such, the Veteran's claim for service connection for PTSD will be viewed in light of the amended language of the regulation.

In the current appeal, the Veteran alleges that he has a current diagnosis of PTSD stemming from traumatic in-service events, to include witnessing the death of a fellow soldier, experiencing mortar and rocket attacks, and seeing dead bodies while serving in the Republic of Vietnam.  More specifically, the Veteran contends that he was stationed in the Republic of Vietnam on a secret mission as part of Company B First Battalion.  On his claim form, he noted four days of service in the Republic of Vietnam, from June 2, 1971 to June 6, 1971.  However, in a December 2005 treatment record, he reported service in the Republic of Vietnam between February and June 1971.

A review of the Veteran's service records shows no evidence of foreign or combat service.  The Veteran's forms DD 214 show two periods of active duty, from July 1970 to July 1973 and from January 1991 to March 1991, with no notation of foreign service during either period.  More specifically, there is no indication that the Veteran had service in the Republic of Vietnam.  Also, review of the service treatment records shows no evidence of treatment for PTSD or symptoms thereof during active duty.

A May 2006 VA memorandum noted a formal finding on the stressors reported by the Veteran.  In this regard, the U.S. Armed Services Center for Unit Record Research was unable to verify the Veteran's stressors and noted that they were general in nature and that he did not provide specific information pertinent to his claim, such as the name of fellow soldiers who died or the base where the combat events occurred.

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), the evidence of record indicates that the Veteran has been treated for PTSD symptomatology.  Several 2005 and 2006 outpatient records note treatment for PTSD-like symptoms, although a diagnosis has not clearly been rendered.  

However, even if, the Board were to concede a diagnosis of PTSD, the Veteran's claim for service connection for this disability must fail.  Specifically, and with regard to the second element (credible supporting evidence that the claimed in-service stressor actually occurred), the Board finds no evidence in the record to support the Veteran's contentions regarding combat service in the Republic of Vietnam or indeed any type of confirmation of his purported in-service stressors.  In this regard, service records show no foreign service and no combat service of any kind.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  The Board acknowledges the Veteran's contentions and concedes that he is competent to make such statements; however, the Board does not find his statements credible.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  In this regard, there is simply no documentation to support the Veteran's statements with regard to service in the Republic of Vietnam or his stressors, to include rocket attacks and witnessing the death of a fellow soldier.  The Board highlights that the Veteran has not provided any specific evidence with regard to his stressors, such as the name of the soldier who died or the location of the attacks, further undermining his claim and making it impossible to corroborate his statements.  [Indeed, and in this regard, the Board notes that a June 2006 VA treatment record indicates that the VA state office had refused to continue paying for the Veteran's PTSD treatment because there was no evidence that the Veteran had combat service.]  Thus, the Board must conclude that credible supporting evidence of the Veteran's purported in-service stressors has not been received.  

In this regard, the Board has considered the Veteran's essential argument that he was fearful of hostile military activity as a result of his Vietnam service.  (Specifically, he asserted that he experienced mortar and rocket attacks and saw dead bodies while serving in the Republic of Vietnam.)  Significantly, however, as the Board has discussed herein, service personnel records do not confirm the Veteran's service in Vietnam.  His statements regarding his fear of hostile military activity as a result of his Vietnam service are, therefore, not credible.  Thus, the Board must conclude that the new liberalizing PTSD regulations are not applicable in this case.  75 Fed. Reg. 39843-39852 (July 13, 2010) to be codified at 38 C.F.R. §3.304(f).  

Accordingly, consideration of the third requirement for a grant of service connection for PTSD (concerning the existence of medical evidence of a link between current symptomatology and the claimed in-service stressor) is not necessary.  38 C.F.R. § 3.304(f) (2008).  See also, Reonal v. Brown, 5 Vet. App. 458 (1993) (in which the Court stipulated that a medical opinion based on an inaccurate factual premise is not probative).  

Indeed, the only evidence linking the Veteran's PTSD to service are his own statements.  However, a lay person is not competent to offer opinions on medical diagnosis or causation, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay testimony is competent to establish pain or symptoms, but not establish a medical opinion).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  PTSD requires specialized training for a determination as to diagnosis and causation and is therefore not susceptible of lay opinions on etiology.  Further, as noted above, the Board has found the Veteran's statements with regard to combat service, and purported in-service stressors, less than credible.  

Based on this evidentiary posture, the Board must conclude that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  The reasonable doubt doctrine is not for application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for PTSD is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


